Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	



EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rose Alyssa Keagy (Reg. No 35,095) on 01/28/2021.

The application has been amended as follows: 
Claim 1 (Cancelled):
Claim 2 (Cancelled):
Claim 3 (Cancelled):
Claim 4 (Cancelled):
Claim 5 (Cancelled):
Claim 6 (Cancelled):
Claim 7 (Cancelled):
Claim 8 (Cancelled):
Claim 9 (Cancelled):
Claim 10 (Cancelled):
Claim 11(Cancelled):
Claim 12 (Cancelled):
Claim 13 (Cancelled):
Claim 14 (Cancelled):
Claim 15 (Cancelled):
Claim 16 (Cancelled):


Reason for Allowance

3.	Claims 17-20 are allowed.

a)	The applicant’s arguments filed on 12/15/2020 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 11/06/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 17:
As to claims 17-20 the present invention is direct to a method, comprising: Independent claim 17 identifies the uniquely distinct features of “applying, at the noise generator circuit, a second current value to the first amplifier to reduce a voltage offset of the first amplifier; applying, at the noise generator circuit, at least one drain current to a transistor pair to generate 1/f noise; filtering, with a noise envelope detector circuit, the 1/f noise to generate filtered 1/f noise; and comparing, at the noise envelope detector circuit, the filtered 1/f noise with a reference voltage to output a direct current (DC) output voltage”.
The closest prior art, Fukuzawa et al.  (Pub No. Us 2008/0111585 A1), Cheng et al. (Patent No. US 10,312,921 B1) teaches Method and system of 1/f noise, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858